Citation Nr: 1451065	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether adjustment of the appellant's initial award of nonservice-connected (NSC) death pension benefits to $0.00 effective November 1, 2010 was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to February 1952, and from August 1952 to August 1955.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota. 

The appellant withdrew a request to testify at a hearing before the Board in a February 2013 written statement.  


FINDINGS OF FACT

1. The appellant's income as of November 1, 2010 was $8,898.00 in Social Security benefits, with an excludable medical expense of $761.00 in Medicare Part B premiums.  

2. As of November 1, 2010, the appellant's countable income of $8,137.00 ($8,898.00 of income minus $761.00 of excludable medical expenses) was in excess of the MAPR of $7,933.00. 


CONCLUSION OF LAW

Adjustment of the initial award of NSC death pension benefits to $0.00 as of November 1, 2010 was proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Because the outcome of this appeal is determined by applicable law based on facts that are not in dispute, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter); accord Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  


II. Procedural Due Process

The adjustment of the appellant's NSC death pension benefits from $461.00 to $0.00 effective November 1, 2010, was made as part of the initial determination of entitlement to these benefits.  Specifically, the PMC found that the appellant qualified for NSC death pension benefits from October 1, 2010 in the amount of $461.00 per month, but that she had excessive countable income as of November 1, 2010.  Because the adjustment of NSC death pension benefits to $0.00 concerns an initial award of such benefits, it did not constitute a reduction or termination of payments already being made.  Accordingly, the procedural requirements of 38 C.F.R. § 3.105(h) and (i) (2014), concerning the reduction or discontinuance of benefits by reason of income, do not apply. 


III. Analysis

The appellant contends that the adjustment of her initial award of NSC death pension benefits from $461.00 per month as of October 1, 2010 to $0.00 as of November 1, 2010, based on excessive countable income, was improper.  In her November 2011 notice of disagreement (NOD), she argued that because the Social Security Administration (SSA) deducted $1,158.00 in Medicare Part B premiums from her total SSA benefits of $8,892.00, her actual income was $7,740.00, and thus below the MAPR of $7,933.00 for that year.  For the following reasons, the Board finds that the adjustment of NSC death pension to $0.00 was proper. 

When a veteran had qualifying service during a period of war, NSC death pension payments will be made to the surviving spouse of the veteran, subject to a reduction of such payments in the amount of the surviving spouse's countable income.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2014).

Basic entitlement to NSC death pension exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, and as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521;38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2014).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised the first of every December, and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  38 C.F.R. § 3.273(a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

The following is excluded from countable income for VA pension purposes: welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; unreimbursed medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272. 

With regard to medical expenses, unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid by the surviving spouse, may be excluded from income for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g)(2).  Thus, in order to be excluded from income, the medical expenses must be paid during the time period at issue, regardless of when they were incurred.  Id.  

Effective December 1, 2009, the MAPR for a surviving spouse with no children was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Five percent of the MAPR for that year was $397.00 ($396.65 rounded to the nearest 10). 

As of November 1, 2010, as reflected in data provided by SSA, the appellant's yearly SSA benefits were $8,898.00.  This was her only reported income.  Although the PMC also found that the Veteran received $255.00 in a death benefit from SSA, this amount was already counted by the PMC for October 2010, and is clearly not a recurring payment.  See 20 C.F.R. § 404.390 (2014).  Accordingly, her total income was $8,898.00.

The appellant also paid Medicare Part B premiums totaling $1,158.00 for the year, as reflected in data from SSA.  She argues that her SSA income was in fact $7,740.00, since SSA deducted $1,158.00 from her payments in order to pay the Medicare Part B premiums on her behalf.  However, the effect of this arrangement is the same as if SSA paid the full amount of benefits to the appellant, and she then paid the premiums directly herself.  In either event, as of November 1, 2010, her SSA income was $8,898.00, and her insurance premiums for the year totaled $1,158.00.  

The insurance premiums are an excludable medical expense under 38 C.F.R. § 3.272(g)(2), but only to the extent that they exceed $397.00, or 5 percent of the MAPR of $7,933.00 for 2010.  Thus, only $761.00 ($1,158 minus $397.00) may be excluded from income.  When $761.00 is deducted from her income of $8,898.00, it results in countable income of $8,137.00.  Her countable income of $8,137.00 exceeded the MAPR of $7,933.00 in effect as of November 1, 2010. 

Thus, as the appellant's countable income of $8,137.00 exceeded the MAPR of $7,933.00 as of November 1, 2010, her pension rate was properly reduced to $0.00 as of that date.  See 38 C.F.R. §§ 3.3(b)(4)(iii), 3.23(b), 3.273(a).  Accordingly, the benefit-of-the-doubt rule does not apply, and her appeal of this determination must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Adjustment of the appellant's initial award of nonservice-connected (NSC) death pension benefits to $0.00 effective November 1, 2010 was proper; the appeal is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


